          Case 2:20-cv-00147-APG-VCF Document 50 Filed 03/29/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 CHARLENE TIBBS,                                         Case No.: 2:20-cv-00147-APG-VCF

 4          Plaintiff                                     Order for Stipulation of Dismissal or
                                                                     Status Report
 5 v.

 6 WELLS FARGO BANK, N.A.,

 7          Defendant

 8         In August 2020, the parties advised the court that they had settled this matter. ECF No.

 9 43. On January 15, 2021, they requested a deadline of March 23, 2021 to file a stipulation of

10 dismissal. ECF No. 46. That date has passed and the parties have not filed a stipulation of

11 dismissal.

12         I THEREFORE ORDER that by April 9, 2021, the parties shall file either a stipulation of

13 dismissal or a status report. The failure to do so may result in dismissal of this case without

14 further notice.

15         DATED this 29th day of March, 2021.

16

17
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
